Exhibit 10.3

 



SECOND AMENDMENT TO DEBT REFINANCING AGREEMENT

 

This SECOND AMENDMENT TO DEBT REFINANCING AGREEMENT (this “Amendment”), is
effective as of the 9th day of April 2017, (the “Effective Date”) and entered
into by and among Aura Systems, Inc., a Delaware corporation (the “Company”),
and Warren Breslow, an individual (“Breslow”), and the Survivor’s Trust Under
the Warren L. Breslow Trust (the “Breslow Trust” and together with Breslow, the
“Lender”), with reference to that certain Debt Refinancing Agreement dated
January 24, 2017 (as amended, the “Original Refinancing Agreement”) by and among
the Company and the Lender. Capitalized terms not defined herein that are
defined in the Original Refinancing Agreement shall have the meaning ascribed to
them in the Original Refinancing Agreement.

 

WHEREAS, on or about January 24, 2017 the Company and the Lender entered into
that certain Original Refinancing Agreement; and

 

WHEREAS, in or about February 2017, the Company and the Lender entered into that
certain First Amendment to Debt Refinancing Agreement whereby, among other
changes, certain deadlines requiring the Company to file a preliminary proxy
statement with the SEC by March 1, 2017 were extended; and

 

WHEREAS, the parties desire, to further amend the Original Purchase Agreement as
set forth herein; and

 

WHEREAS, pursuant to Section 17 of the Original Refinancing Agreement,
amendments thereto may be made by an instrument in writing signed by the Company
and the Lender.

 

NOW THEREFORE, in Consideration of the premises and the mutual agreements and
covenants hereinafter set forth, and intending to be legally bound, the Company
and the Lender hereby agree that the Original Refinancing Agreement is as of and
at the Effective Date, amended as follows:

 

1.            Amendments to Section 3B. Section 3B of the Original Refinancing
Agreement is hereby amended to read in its entirety as follows:

 

B.       Notwithstanding anything to the contrary in this Agreement, including
without limitation Section 3A above, if Stockholder Approval is not obtained
within eighteen (18) months of the Effective Date hereof, this Agreement and the
New Promissory Note shall be deemed to be rescinded by the parties hereto, and
without further action by any party, shall be of no further force or effect and
null and void ab initio; provided however, that in the event that each Breslow
Party does not vote all of the voting securities of the Company beneficially
owned by him/it, respectively, in favor of the Resolutions at each Shareholder
Meeting, then in such event this Section 3B shall be void and of no effect. To
the extent this Agreement and the New Promissory Notes are rescinded in
accordance with this Section 3B, the Company shall promptly deliver to the
Breslow Trust replacement promissory notes in form and substance equivalent to
the Promissory Notes, representing the right to be paid aggregate principal and
interest equal to the Aggregate Debt plus the amount of additional interest that
would have accrued under the Promissory Notes had they remained outstanding
between the date hereof and the date of delivery of such replacement promissory
notes.

 

2.             Amendments to Section 5A. Section 5A of the Original Refinancing
Agreement is hereby amended to read in its entirety as follows:

 

A.       Stockholder Meeting, The Company shall provide each stockholder
entitled to vote at a special or annual Meeting of stockholders of the Company
(the “Shareholder Meeting”), with a proxy statement, soliciting each such
stockholder’s affirmative vote at the Shareholder Meeting for approval of a
resolution (the “Resolution”) to approve amendment to the Company’s Certificate
of Incorporation to effect up to a 1-for-7 reverse stock split of the Common
Stock (such reverse stock split is referred to herein as the “Authorized Reverse
Split”) (such affirmative approval being referred to herein as the “Shareholder
Approval”), and the Company shall use its best efforts to solicit its
stockholders’ approval of the Resolution and to cause the board of directors of
the Company to recommend to the stockholders that they approve the Resolutions.

 

[signature page to follow]



 



  

 



 

IN WITNESS WHEREOF, the Lender and the Company have each caused this Second
Amendment to be duly executed as of the Effective Date set forth above.

 

COMPANY:

 

AURA SYSTEMS, INC.

  

By: /s/ Melvin Gagerman     Melvin Gagerman     Chief Executive Officer        
LENDER:        

SURVIVOR’S TRUST UNDER THE

WARREN L. BRESLOW TRUST.

 

      By: /s/ Warren L. Breslow     Warren L. Breslow, Trustee         WARREN L.
BRESLOW         By: /s/ Warren L. Breslow     Warren L. Breslow, an Individual  



  

 

 



 

 